Name: COMMISSION REGULATION (EC) No 1086/97 of 13 June 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 No L 157/ 14 EN Official Journal of the European Communities 14 . 6 . 97 COMMISSION REGULATION (EC) No 1086/97 of 13 June 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3 ) thereof, Whereas Regulation (EC) No 3223/94 lays down , pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 14 June 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1997 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 337, 24. 12 . 1994, p. 66 . O OJ No L 325, 14. 12 . 1996, p. 5 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . 14. 6 . 97 EN Official Journal of the European Communities No L 157/ 15 ANNEX to the Commission Regulation of 13 June 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/1 00 kg) CN code Third country code (') Standard import value 0709 90 77 052 81,4 999 81,4 0805 30 30 388 75,9 528 66,9 999 71,4 0808 10 61 , 0808 10 63, 0808 10 69 388 87,9 400 86,0 404 112,5 508 80,6 512 71,5 524 72,9 528 72,5 804 87,2 999 83,9 0809 20 49 052 227,4 064 213,6 400 220,8 999 220,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.